      Case 2:21-cv-01382-APG-EJY Document 8 Filed 08/04/21 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA
 9

10    NICOLAS HARTLEY,                                   Case No. 2:21-cv-1382-APG-EJY

11                              Plaintiff,               ORDER ON STIPULATION

12                vs.

13    UNITED STATES OF AMERICA,

14                          Defendant.

15
            Based on the pending Stipulation of counsel, and good cause appearing therefore, the
16
     Court hereby finds that:
17
            This Stipulation is entered into for the following reasons:
18
            1. Nicolas Hartley is a state pre-trial defendant charged in in the Seventh Judicial
19
               District Court of Lincoln County, Nevada, Case No. 0300321, with Sexual Assault
20
               on a Child under the Age of 16, Attempted Sexual Assault on a Child under the
21
               Age of 16, and Lewdness with a Child under the Age of 16.
22
            2. Franklin Katschke represents Hartley in his state case.
23
            3. On July 7, 2021, Katschke hired Utah based Private OPS as a consultant to do
24


                                                     4
     Case 2:21-cv-01382-APG-EJY Document 8 Filed 08/04/21 Page 2 of 3



 1          digital analysis on electronic devices.

 2       4. During its review of the phone, Private OPS discovered what it believed to be child

 3          pornography on Hartley’s phone and surrendered the phone to the Salt Lake City

 4          division of the Utah FBI, where the phone is currently located.

 5       5. The phone is not and has never been in the possession of the Las Vegas office of the

 6          FBI.

 7       6. The Federal Public Defender’s Office has moved in the above captioned case to

 8          represent Hartley, to secure return of the phone, and to prevent the federal

 9          government from seeking or executing a federal search warrant on the phone.

10       7. The federal government has not committed itself to prosecuting Hartley at this time,

11          and that decision will likely affect the litigation position of the parties.

12       8. In an effort to allow the government time to determine whether it even intends to

13          obtain a federal search warrant for the subject phone, the parties agree to a 30-day

14          continuance of the motions deadlines set forth above.

15       9. The government agrees that it will not seek a federal search warrant during this 30-

16          day continuance.

17
         10. Counsel for the Government met and conferred with defendant’s counsel who
18
            advised she did not object to the continuance.
19       11. The additional time requested herein is not sought for purposes of delay, but to allow

20          for counsel for the Government to investigate the case taking into account due

21          diligence.

         12. This is the first request to extend the response deadlines.
22

23

24


                                                   2
      Case 2:21-cv-01382-APG-EJY Document 8 Filed 08/04/21 Page 3 of 3



 1         THEREFORE, FOR GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that

 2   the Responses to the “Motion to Appointment of Counsel” (ECF No. 1) and “Motion

 3   regarding Samsung Phone of Nicolas Hartley” (ECF No. 2) are due September 7, 2021.

 4         Dated this 4th day of August, 2021.

 5

 6                                           __________________________________________
                                             UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


                                                 3
